                Case 2:18-cv-01463-TSZ Document 22 Filed 04/24/20 Page 1 of 2



 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE

 5    BERENICE BAUTISTA,

 6                          Plaintiff,

 7         v.
                                                      C18-1463 TSZ
 8    CONCESIONARIA VUELA
      COMPAÑÍA DE AVIACIÓN, S.A.P.I.                  MINUTE ORDER
 9    DE C.V. D/B/A VOLARIS AIRLINES,
      et al.
10
                            Defendants.
11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:

13        (1)    The Court having directed plaintiff to show cause why the claims against
   Does 1-100 should not be dismissed without prejudice for failure to prosecute, see
14 Minute Order at ¶ 1 (docket no. 20), and plaintiff having provided no response, all claims
   against defendants Does 1-100 are DISMISSED without prejudice.
15
          (2)    The parties’ joint motion, docket no. 21, to continue the trial date and
16 related deadlines is GRANTED as follows:

17         JURY TRIAL DATE (5 days)                              January 25, 2021
18
           Discovery motions filing deadline                     August 13, 2020
19
           Discovery completion deadline                         September 29, 2020
20
           Dispositive motions filing deadline                   October 8, 2020
21
           Deadline for filing motions related to expert
                                                                 October 15, 2020
22         testimony (e.g., Daubert motions)

23

     MINUTE ORDER - 1
               Case 2:18-cv-01463-TSZ Document 22 Filed 04/24/20 Page 2 of 2



 1
             Motions in limine filing deadline                          December 10, 2020
 2
             Agreed Pretrial Order due                                  January 7, 2021
 3
             Trial briefs, proposed voir dire questions, and
                                                                        January 7, 2021
 4           jury instructions due
                                                                        January 15, 2021
             Pretrial conference
 5                                                                      at 1:30 p.m.

 6 All other terms and conditions, and all dates and deadlines not inconsistent herewith,
   contained in the Minute Order Setting Trial Date and Related Dates, docket no. 16, shall
                                    1
 7 remain in full force and effect.
            (3)     The Clerk is directed to send a copy of this Minute Order to all counsel of
 8
     record.
 9          Dated this 24th day of April, 2020.
10
                                                          William M. McCool
11                                                        Clerk

12                                                        s/Karen Dews
                                                          Deputy Clerk
13

14

15

16

17

18

19

20
     1
     The parties have requested that the deadline for disclosure of expert testimony pursuant to
21 Federal Rule of Civil Procedure 26(a)(2) be extended to June 30, 2020. The deadline set forth in
   the Minute Order Setting Trial Date and Related Dates, docket no. 16, was December 2, 2019.
22 This deadline expired before the parties filed their previous stipulated motion to continue the trial
   date, docket no. 19, and it was not extended in the Minute Order entered December 18, 2019,
   docket no. 20.
23

     MINUTE ORDER - 2
